DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract contains less than 50 words.

	Drawings

spectrometer (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Objections

Claims 1, 2, and 11 are objected to because of the following informalities: 
claims 1 and 11, “predict a value by correlating of the at least one property or composition” (claim 1, line 20; claim 11, line 19) should be – predict, by correlating, a value 
- claim 2, “the spectrum” (line 2) lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 11, “correlation” (claim 1, line 20; claim 11, line 19) is not defined. Between which parameters are the correlation?
 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10, 11, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1 and 11 recite an abstract idea of “perform[ing] a spectrographic analysis of the sample” (mental process), “predicting values of at least two compositional variables of the sample from the spectroscopic data” (mathematical concept, see specification, page 16, lines 8-10, 12, 13; equation 7), using chemometrics to analyze the at least two compositional variables predicted by the first software program module and to predict a value by correlation of the at least one property or composition (mathematical concept, see specification, page 7, lines 19-20).
Under prong 2, step 2A, the abstract idea is not integrated into a practical application. The spectrometer and processor for performing the abstract idea can be construed as generic processors and do not take the claim limitations out of the abstract 
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above, the spectrometer and processor for performing the abstract idea can be construed as generic processors and do not take the claim limitations out of the abstract idea (see 2019 EG, slide 63). The non-volatile memory device relates to insignificant extra activity of data gathering (see MPEP 2106.05(g)). 
The dependent claims 10 and 20 do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea. They do not recite particular machines or additional elements that are significantly more than the abstract idea.
Thus, claims 1, 10, 11, and 20 are not patent eligible under 35 USC 101. 
Claims 2-9 and 12-19 recite a particular machine for performing the abstract idea. Thus, claims 2-9 and 12-19 are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koseoglu et al. (US 2015/0106028) in view of Watanasiri et al. (US 2018/0307803) and Voelkening et al. (US 2008/0253426).

Regarding claims 1 and 11, Koseoglu et al. discloses a system and method for evaluating a sample of a distillate fraction and determining at least one property or composition of the distillate fraction (Fig. 2), the system comprising:
	a spectrometer that performs a spectrographic analysis of the sample, the spectrometer (Abstract, lines 4-5) being a selected one of (i) a Fourier transform-ion cyclotron-mass spectrometer (FT-ICR MS) (Abstract, lines 4-5), (vi) a time-of-flight mass spectrometer (TOF-MS) (paragraph 0031, lines 1-3; paragraphs 0036, 0039, 0040);
	a non-volatile memory device that stores software program modules and data (paragraph 0074, lines 1-16), the data including spectroscopic data as derived by the analysis of the sample by the spectrometer (paragraph 0074, lines 1-16);
	a processor (420) coupled to the non-volatile memory device (480) (Fig. 4);
	a first software program module that is stored in the non-volatile memory device (paragraph 0074, lines 1-3, 7-8) and that is executed by the processor (Fig. 4),


While Koseoglu et al. does not disclose the spectrometer being a selected one of (i) a near infrared (NIR) spectrometer, (ii) a Fourier transform infrared (FTIR) spectrometer, (iii) a nuclear magnetic resonance (NMR) spectrometer, (iv) an ultraviolet visible (UV-Vis) spectrometer, (vii) a laser inducted UV spectrometer, and (viii) a fluorescence spectrometer, the limitations are recited in the alternative form; thus, the limitations are optional.

Koseoglu et al. does not disclose the first software module predicting values of at least two compositional variables of the sample from the spectroscopic data, and storing the predicted values of the compositional variables into the non-volatile memory device, wherein the at least two compositional variables are selected from (i) paraffins, (ii) naphthenes, and (iii) aromatics.

Watanasiri et al. discloses a first software module predicting values of at least two compositional variables (paragraph 0046, line 5) of the sample (paragraph 0046, lines 1-10; paragraph 0005, lines 1-7; paragraph ) from the spectroscopic data (paragraph 0022, lines 1-5), wherein the at least two compositional variables (paragraph 0046, line 5) are selected from (i) paraffins (paragraph 0046, line 8), (ii) naphthenes (paragraph 0046, line 9), and (iii) aromatics (paragraph 0046, line 10).



Accordingly, while Koseoglu et al. as modified by Watanasiri et al. does not expressly disclose storing the predicted values of the compositional variables into the non-volatile memory device, it would have been obvious to store the predicted values of the compositional variables into a non-volatile memory device for future use. 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Koseoglu et al. with predicting values of at least two compositional variables of the sample from the spectroscopic data as suggested by Watanasiri et al. for the purpose of estimating chemical properties of the sample and storing the predicted values into a non-volatile memory device for future use.

Koseoglu et al. does not disclose the second software program module using chemometrics to analyze the at least two compositional variables predicted by the first software program module and to predict a value by correlation of the at least one property or composition, wherein the at least one property is selected of (i) density, (ii) refractive index, (iii) viscosity at 40°C, (iv) cetane number, (v) cetane index, (vi) distillation, (vii) octane number, (viii) cloud point, (ix) pour point, and (x) aniline point;


Voelkening et al. discloses a second software program module using chemometrics to analyze compositional variables (Table 1) and to predict a value by correlation of the at least one property (paragraph 0020, lines 10-17), wherein the at least one property is selected of density (paragraph 0020, lines 15-17), and pour point (Table 1).

While Voelkening et al. does not disclose predicting a value by correlation of the at least one composition, wherein the at least one composition is selected of (i) hydrogen, (ii) carbon, (iii) paraffins, (iv) naphthenes, and (v) aromatics, the limitation is recited in the alternative form. Thus, the limitation is optional.

As discussed above, Koseoglu et al. discloses a non-volatile memory device that stores software program modules and data (paragraph 0074, lines 1-16), the data including spectroscopic data as derived by the analysis of the sample by the spectrometer (paragraph 0074, lines 1-16).

Accordingly, while Koseoglu et al. as modified by Watanasiri et al. and Voelkening et al. does not expressly disclose storing the predicted value of the at least one property or composition into the non-volatile memory device, it would have been obvious to store the predicted value of the at least one property or composition into a non-volatile memory device. 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Koseoglu et al. with using chemometrics to analyze compositional variables (Table 1) as suggested by Voelkening et al. for the purpose of predicting a value by correlation of the at least one property and storing the predicted property into a non-volatile memory device for future use.

Regarding claims 6 and 16, Koseoglu et al. discloses the spectrometer is a Fourier transform-ion cyclotron-mass spectrometer (FT-ICR MS), covering masses in the range of 150-1400 m/z (claim 4). 
 
Regarding claims 7 and 17, Koseoglu et al. discloses the spectrometer is a Fourier transform-ion cyclotron-mass spectrometer (FT-ICR MS), covering carbon numbers in the range 1-60 (claim 6).

Regarding claims 8 and 18, Koseoglu et al. as modified by Watanasiri et al. and Voelkening et al. does not expressly disclose operating (the time-of-flight mass spectrometer (TOF-MS)) at 5-20 kHz repetition rates.
Koseoglu et al. discloses tuning the spectrometer settings to optimize performance (paragraph 0031, lines 1-3; paragraph 0036). It has been held that where the general conditions of the claims are disclosed in Koseoglu et al., discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.



Regarding claims 2 and 12, while Koseoglu et al. does not disclose the spectrometer is a near infrared (NIR) spectrometer, and the wavenumber of the spectrum is in the range of 4,000-12,821 cm.-1, the limitation is recited in the alternative form (see claims 1, 11); thus, the limitation is optional.

 Regarding claims 3 and 13, while Koseoglu et al. does not disclose the spectrometer is a Fourier transform infrared (FTIR) spectrometer, and the wavelength is in the range of 650-2000 cm cm.-1, the limitation is recited in the alternative form (see claims 1, 11); thus, the limitation is optional.

Regarding claims 4 and 14, while Koseoglu et al. does not disclose the spectrometer is a nuclear magnetic resonance (NMR) spectrometer, that is carbon- or hydrogen-based, the limitation is recited in the alternative form (see claims 1, 11); thus, the limitation is optional.

Regarding claims 5 and 15, while Koseoglu et al. does not disclose the spectrometer is an ultraviolet visible (UV-Vis) spectrometer, and the wavelength is in the range of 220-

Regarding claims 8 and 18, while Koseoglu et al. does not disclose the spectrometer is a time-of-flight mass spectrometer (TOF-MS), operating at 5-20 kHz repetition rates, the limitation is recited in the alternative form (see claims 1, 11); thus, the limitation is optional.
 
Regarding claims 9 and 19, while Koseoglu et al. does not disclose the spectrometer is a fluorescence spectrometer, with a wavelength in the range of 250-800 nm, the limitation is recited in the alternative form (see claims 1, 11); thus, the limitation is optional.

 Regarding claims 10 and 20, while Koseoglu et al. does not disclose the distillate fraction is a selected one of (i) raw petroleum, (ii) processed petroleum, (iii) coal, (iv) coal liquid, (v) biomaterials, and (vi) synthetic crude oil, the limitation is recited in the alternative form (see claims 1, 11); thus, the limitation is optional.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Vaidyanathan et al. (US 2004/0133363) discloses process and method for chemical manufacturing (Title). Vaidyanathan et al. further discloses infrared (NIR) spectrometer (paragraph 0007, lines 11-12), a Fourier transform infrared (FTIR) spectrometer (paragraph 0007, lines 9-10), a nuclear magnetic resonance (NMR) spectrometer (paragraph 0007, lines 12-13), an ultraviolet visible (UV-Vis) spectrometer (paragraph 0007, lines 11-12), a laser inducted UV spectrometer (paragraph 0007, lines 11-12).
Van Ness et al. (US 6,312,893) discloses methods and compositions for determining the sequence of nucleic acid molecules (Title). Van Ness et al. further discloses a Fourier transform infrared (FTIR) spectrometer (column 64, line 67), a nuclear magnetic resonance (NMR) spectrometer (column 64, line 63), an ultraviolet visible (UV-Vis) spectrometer (column 64, lines 63-64), (vi) a time-of-flight mass spectrometer (TOF-MS) (column 64, line 68), (vii) a laser inducted UV spectrometer (column 64, line 60), and (viii) a fluorescence spectrometer (column 64, line 62).
Brown et al. (WO 92/07326) discloses a method of operating a spectrometer to determine property and/or composition data of a sample comprises an online spectral measurement of the sample using a computer controlled spectrometer (Abstract, lines 1-3).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        May 25, 2021